Citation Nr: 0200874	
Decision Date: 01/25/02    Archive Date: 02/05/02

DOCKET NO.  01-06 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 50 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to an increased evaluation for bilateral pes 
planus currently rated as 10 percent disabling.

3.  Entitlement to service connection for painful low back, 
legs, and knees, as secondary to service-connected bilateral 
pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel


INTRODUCTION

The veteran had active service from July 1968 to March 1970.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2000 rating decision of the 
Philadelphia, Pennsylvania, Regional Office (RO), of the 
Department of Veterans Affairs (VA), that granted service 
connection for PTSD and assigned a 50 percent disability 
rating; and a January 1998 rating decision that denied an 
increased rating for bilateral pes planus, and a claim of 
entitlement to service connection for pain in the low back, 
knees and legs, as secondary to service-connected pes planus.

In October 2001, the veteran testified before the undersigned 
Board member.  A copy of the transcript of that hearing is of 
record.


REMAND

The veteran contends that he is entitled to disability 
evaluations in excess of 10 percent for service-connected pes 
planus, and 50 percent for PTSD; and to service connection 
for pain in the lower back, legs and knees as secondary to 
pes planus (flat feet).

During the pendency of this claim, the VCAA was signed into 
law.  This legislation is codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.

Regulations implementing the VCAA are now published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
Except as specifically noted, the new regulations are 
effective November 9, 2000.

In an effort to assist the RO, the Board has reviewed the 
claims file and has identified certain assistance that must 
be rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

Initial rating in excess of 50 percent for PTSD

At a hearing before the undersigned in October 2001, the 
veteran testified that he currently receives monthly 
outpatient treatment for his PTSD at the Philadelphia VA 
medical center from Dr. Gottsgen, and has recently been 
referred to Dr. Stone for medication.  He also testified to 
PTSD symptomatology.  The record reflects that he has been 
treated by Mr. Brelle and Mr. Diaz for his PTSD since April 
1999.  The record contains an August 1999 statement from Mr. 
Brelle, and a May 2001 addendum from Mr. Diaz.

Specifically, Mr. Brelle's August 1999 letter indicated 
numerous PTSD symptoms and significant clinical distress, 
including total isolation, emotional numbness, problems with 
outbursts of anger and rage, difficulty concentrating, 
avoidance of war-related stimuli, sleep disturbances, 
problems with short term memory, hypervigilance and 
exaggerated startle response.  He opined that although the 
veteran suffered from other physical problems that kept him 
from working, he was so socially dysfunctional and 
industrially impaired as to be unemployable.  PTSD symptoms 
were assessed in the high moderate to severe range. No GAF 
scores were noted.  In a May 2001 addendum, another 
therapist, Mr. Diaz, concurred, opining that the veteran's 
symptomatology had remained unchanged since August 1999.  
Neither therapist noted review of the claims file, and actual 
treatment notes that formed the bases of these opinions are 
not of record.

In a February 2001 statement,, the veteran asserted that he 
was still attending individual and group therapy at the 
veterans center twice a week, and still had trouble sleeping 
and nightmares.  Treatment notes of therapy in 2001 are not 
of record.

In considering the severity of a disability it is essential 
to trace the medical history of the veteran. 38 C.F.R. § 4.1, 
4.2 (2001).  Consideration of the whole recorded history is 
necessary so that a rating may accurately reflect elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  The Board recognizes that the RO 
notified the veteran of his rights under the new law, and 
obtained statements from his therapists, which tend to 
suggest a more detailed disability picture.  Thus, actual 
treatment notes should be obtained in fulfillment of the duty 
to assist the veteran in the development of his claim that 
his PTSD is more severe than originally rated, and warrants a 
higher initial rating.  38 U.S.C.A. § 5103A(c); Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  It would be potentially 
prejudicial to the appellant if the Board were to proceed to 
issue a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).

Increased rating for service-connected flat feet.  Service 
connection for pain in low back, knees and legs as secondary 
to service-connected flat feet.

The record includes July 1994 progress notes which reported a 
history of gouty arthritis in the ankles and feet since 1981, 
and pain in the knees that commenced three years prior to 
1994.  After filing his January 1997 claim for an increased 
rating for flat feet, the veteran underwent VA examination in 
April 1997, which included foot x-rays, and a podiatric 
orthotic consult.  He was diagnosed with tibial shin splints, 
and functional orthotics to alleviate pronatory force were 
recommended.  X-rays, otherwise unremarkable, showed right 
plantar spur and minimal hallux valgus bilaterally.  After 
consideration of a May 1997 claim of entitlement to service 
connection for pain in low back, knees and legs, as secondary 
to service-connected flat feet, the RO denied both claims in 
January 1998, and the veteran filed a notice of disagreement 
in January 1998.

The RO then requested a comprehensive examination in July 
1998, specifically requiring that the examiner review the 
claims file, evaluate the veteran's low back, legs and knees 
for any disabilities, and provide a medical opinion on the 
etiology of any disabilities found, and any relationship to 
the service-connected flat feet.

On July 1998 VA examination, the examiner noted that the 
veteran had many co-morbidities, including severe obesity, 
chronic obstructive pulmonary disease, and obstructive sleep 
apnea.  Specific examinations of the low back, legs, and 
knees were not conducted.  The examiner noted 1997 foot 
examinations and testing, and opined that there was no causal 
relationship between the reported pain on weightbearing, 
radiating up ankles to knees and lower back, and the service-
connected flat feet.

Additionally, in the October 2001 hearing before the 
undersigned Board member, the veteran testified that he was 
followed on an outpatient basis at the VA for back and leg 
problems every three months by a nurse practitioner, and by 
Dr. Kenneth Frank; took Tylenol three or four times a day for 
pain of lower back and legs, which were painful every day, 
off and on, and which "hurts real bad" and gets stiff when 
he sits down; that he cannot carry things, or walk 200 feet 
without pain.  He described one occasion where he "couldn't 
hardly walk."  He also testified that the pain shoots up 
from the ankles, and that in 1997, a private doctor told him 
that his leg pains came from the feet.

In reviewing all the evidence, as regards the service 
connection claim, the Board finds that the July 1998 
examination was inadequate, since evaluations of the 
veteran's low back, legs and knees were not conducted as 
required.  If the examination report does not contain 
sufficient detail, it is incumbent upon the rating board to 
return the report as inadequate for evaluation purposes.  See 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991). 
Additionally, under the new law, the Secretary is required to 
provide a medical examination or obtain a medical opinion 
when such an examination or opinion is necessary to make a 
decision on the claim. See 38 U.S.C. § 5103A(d)), as in the 
instant case.

As regards the veteran's claim for an increased rating for 
flat feet the veteran's testimony tends to suggest a 
worsening of his condition inasmuch as he "can't hardly 
walk."  The Board notes that where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Accordingly, the Board 
believes that additional medical development is necessary 
prior to appellate consideration of these issues, in an 
effort to ensure a complete and current record upon which to 
evaluate the veteran's claims.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal. Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2000) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination. See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).

Accordingly, for all of the above reasons, this case is 
REMANDED to the RO for the following actions:

1. The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 
2000,  and promulgated regulations, is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the VCAA, 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied.

2. The RO should request that the veteran 
identify the names, addresses, and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
inpatient and outpatient, who may 
possess additional records referable 
to treatment for any psychiatric 
disorder.  After securing any 
necessary authorization or medical 
releases, the RO should request and 
associate with the claims file legible 
copies of the veteran's complete 
treatment reports.  Records should be 
obtained from nurse practitioner 
Seppelt, Dr. Kenneth Frank, Dr. Stone, 
and all sources identified whose 
records have not previously been 
secured.  Regardless of the veteran's 
response, the RO should obtain all 
outstanding VA records and treatment 
notes.  The RO should advise the 
veteran of any records it is 
unsuccessful in obtaining.

3. The RO should provide the entire 
claims folder and a copy of this 
REMAND, to an examiner for a 
comprehensive review of the record and 
additional evidence.  The examiner 
must acknowledge receipt and review of 
the claims folder in any report 
generated as a result of this remand.  
The examiner should conduct a 
comprehensive medical review of the 
veteran's file.  The examiner's 
attention is specifically directed to 
Mr. Brelle's letter of August 1999; 
Mr. Diaz's addendum of May 2001; VA 
examination of August 1999; VA 
examination of July 2000, and all 
therapists' treatment notes.

4. The examiner is requested to comment 
on which, if any, of the criteria for 
a 50, 70, or 100 percent evaluation 
are found to be present.  The examiner 
should also review the GAF scores of 
50 assigned in August 1999, and 30 in 
the July 2000 VA examinations.  The 
examiner is requested to specify, if 
possible, the portion of the GAF score 
attributable to PTSD as opposed to the 
veteran's other conditions.  The 
examiner must set forth the rationale 
underlying any opinions expressed.  
The report should be associated with 
the other evidence on file in the 
veteran's claim folder.

5. The veteran should also be afforded a 
comprehensive examination by an 
appropriate physician to evaluate his 
lower back, knees and legs as 
previously requested by the RO in July 
1998; and also to evaluate his flat 
feet.  The claims folder should be 
made available to the examiner for 
review before the examinations, and so 
noted in the report.  As regards the 
service connection claim, the 
examiner's attention is directed to 
the testimony in the October 2001 
hearing, and the July 1994 progress 
notes denoting a history of gouty 
arthritis. The examiner should state 
an opinion as to whether any 
disabilities found are at least as 
likely as not the result of, or 
aggravated by, the veteran's service-
connected flat feet.  If so, the 
examiner should specify the percentage 
of the disability attributable to the 
service-connected flat feet, as 
opposed to other conditions.

6. Regarding the increased rating claim 
for flat feet, the examiner must also 
specifically state an opinion whether 
the veteran's flat feet are (a) 
severe, as manifested by subjective 
complaints of foot pain without 
objective clinical findings of marked 
deformity (pronation, abduction, 
etc.), accentuated pain on 
manipulation and use, indication of 
swelling on use, or callosities; or 
(b) pronounced, manifested by marked 
pronation, extreme tenderness of 
plantar surfaces of the feet, marked 
inward displacement and severe spasm 
of the tendo achillis on manipulation, 
not improved by orthopedic shoes or 
appliances.

7. Thereafter, the RO should review the 
claims folder to ensure that all of 
the foregoing requested development 
has been completed.  In particular, 
the RO should review the requested 
treatment and examination reports and 
required medical opinions to ensure 
that they are responsive to and in 
complete compliance with the 
directives of this remand and if they 
are not, the RO should implement 
corrective procedures.  See Stegall v. 
West, 11 Vet. App. 268, 270-1 (1998).

8. After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claims of entitlement 
to: a higher initial evaluation for 
PTSD, considering the assignment of 
"staged ratings," in accordance with 
the principles set out in Fenderson v. 
West, 12 Vet. App. 119 (1999); an 
increased rating for flat feet; and 
service connection for pain in low 
back, knees, legs as secondary to 
service-connected flat feet.

9. If any benefit sought on appeal is not 
granted to the veteran's satisfaction, 
the RO should issue a supplemental 
statement of the case.  A reasonable 
period of time for a response should 
be afforded.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. E. Day
	Member, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


